Name: Commission Regulation (EEC) No 2284/76 of 21 September 1976 fixing for the purposes of application of the system of import licences for preserved mushrooms the percentage applicable to the reference quantity
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9 . 76 Official Journal of the European Communities No L 258/5 COMMISSION REGULATION (EEC) No 2284/76 of 21 September 1976 fixing for purposes of application of the system of import licences for preserved mushrooms the percentage applicable to the reference quantity THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 865/68 of 28 June 1968 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1164/76 (2), Having regard to Council Regulation (EEC) No 1927/75 of 22 July 1975 concerning the system of trade with third countries in the market in products processed from fruit and vegetables (3 ), and in parti ­ cular Article 7 (2) thereof, Whereas Commission Regulation (EEC) No 2107/74 of 8 August 1 974 (4), as last amended by Regulation (EEC) No 1407/76 (5 ), laid down protective measures applicable to imports of preserved mushrooms from third countries ; whereas for this purpose the Regula ­ tion set up machinery for restricting imports by means of a system of import licences ; Whereas by Article 2 (2) of the said Regulation the Commission is responsible for assessing the situation and for deciding on the quantities of products for which import licences are to be issued, by fixing a percentage to be applied to the reference quantity of each applicant ; Whereas Commission Regulation (EEC) No 1412/76 18 June 1 976 (6) fixed the percentage applicable to the reference quantity for imports from third coun ­ tries not satisfying the conditions of Article 1 (4) of Regulation (EEC) No 2107/74 at 70 % of the refer ­ ence quantity as defined in Article 3 thereof for preserved cultivated mushrooms and at 100 % thereof for preserved wild mushrooms ; Whereas the application of the protective measures under the conditions defined in the said Regulations has led, in the case of cultivated mushrooms, to a certain recovery in the prices of Community and third country products and to a marked decrease of stocks within the Community ; Whereas in this situation the percentage applicable to the reference quantity for imports of preserved culti ­ vated mushrooms from third countries should be increased while ensuring that the Community market does not undergo serious disturbances due to these imports, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 October 1976 applications for import licences made in accordance with Article 1 of Regulation (EEC) No 2107/74 shall be granted up to the amount specified in the application without however exceeding, in the case of preserved wild mushrooms or preserved cultivated mushrooms, the reference quantity as defined in Article 3 thereof. Article 2 Regulation (EEC) No 1412/76 is hereby repealed . v Article 3 This Regulation enter into force on the day following its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 October 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 September 1976 . For the Commission P.J. LARDINOIS Member of the Commission (&gt;) OJ No L 153 , 1 . 7 . 1968 , p . 8 . (2 ) OJ No L 135, 24 . 5 . 1976, p . 38 . (3 ) OJ No L 198 , 29 . 7 . 1975 , p. 7 . (4) OJ No L 218 , 9 . 8 . 1974 , p. 54 . (5) OJ No L 158 , 19 . 6 . 1976, p. 25 . (6) OJ No L 158 , 19 . 6 . 1976, p. 37 .